Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 04/22/2020. 
Claims 1-6 are currently pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the pending claims are afforded the effective priority date of 7/10/2019 in accordance with the filing date of JP2019-128477. 

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 4/22/2020; 7/29/2020; 10/14/2020; 11/12/2020; and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use a generic placeholder for the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “storage unit” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejection – 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “group specification unit,” “derivation unit,” and determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discusses the steps performed by these modules, the written description fails to impart any structural significance to the term Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5 inherit the deficiencies of Claim 1 and are rejected on the same basis.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-5 are directed to a machine, and claim 6 is directed to a process. Therefore, claims 1-6 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite 
Claims 1 and 6 recite at least the following limitations that are believed to recite an abstract idea:
identifying a plurality of occupants in a vehicle; 
specifying, based on an identification result of the occupants, a group composed of the occupants; 
storing group behavior information of the group and individual behavior information of the occupants; 
deriving group preference information based on the individual behavior information of the occupants who are identified and the group behavior information of the group composed of the occupants; and 
determining, based on the group preference information that is derived, suggestion information to be provided to the occupants.
The above limitations recite the concept of product viewing and purchasing. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 6 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
An information determination device
A storage unit
It is noted that independent method Claim 6 does not recite any additional elements.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.

 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-5 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
An information determination device
A storage unit
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pouliot (US 20180144369 A1), hereinafter Pouliot.
Regarding claim 1, Pouliot discloses an information determination device comprising: 
an occupant identification unit configured to identify a plurality of occupants in a vehicle (Pouliot: “The first , second , . . . mth sensors 912a - m can include a camera to capture images captured of interior …objects (such as occupants” [0067] – “the occupant assistant 904 collects occupant - related information , such as the information set forth above . This includes , for example , the identities of the vehicle occupants , the roles of each identified occupant ( e . g . , driver or passenger ) ,” [0088] – “determining , by a microprocessor , that the vehicle interior comprises plural occupants …identifying , by the microprocessor , the plural occupants;” [0128-0129] – “an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants” [0018]);  
a group specification unit configured to specify, based on an identification result of the occupants, a group composed of the occupants (Pouliot: “When multiple occupants are in the vehicle , the occupant assistant 904 can blend profiles of the occupants to yield an aggregate or composite profile … The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “creating , by the microprocessor, a composite occupant profile associated with the group of plural occupants , the composite occupant profile comprising the identities of the plural occupants and group preferences” [0130]); 
a storage unit configured to store group behavior information of the group and individual behavior information of the occupants (Pouliot: “the vehicle database manager determines from the vehicle database … the current vehicle-related and occupant-related information, including individual vehicle occupant profiles and/or a composite vehicle occupant profile” [0097] – “the occupant assistant 904 collects occupant- and vehicle-related information …vehicle database manager 820 can use the collected information to update a profile of the occupant or composite profile of the occupant group, which is then provided to the occupant assistant for local storage as a See also [0077] and [0064]); 
a derivation unit configured to derive group preference information based on the individual behavior information of the occupants identified by the occupant identification unit and the group behavior information of the group composed by the occupants (Pouliot: “the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services” [0130] – “the composite profile being created by combining like preference field values in the individual profiles of the occupants in the group using one or more of a role value for each occupant in the group for that preference field” [0137] –Examiner makes further reference to Paragraph [0077], which discusses this determination/derivation of group preferences in detail.); and 
a determination unit configured to determine, based on the group preference information that is derived, suggestion information to be provided to the occupants (Pouliot: “the group food preference values for different food types are compared, with the field having the highest (or lowest depending on the configuration) group food preference value being the food type to be used in the restaurant search and recommendation.” [0077] – “based on the composite occupant profile … propose one or more vendor products or services for the group of occupants; … present advertisement information from a vendor server associated with the proposed or selected one or more vendor products or services to one or more of the occupants in the group.” [0126]).

Regarding Claim 3, Pouliot discloses the information determination device according to claim 1, wherein the derivation unit is configured to derive a degree of influence of each occupant in the group by comparing the group behavior information and the individual behavior information, and derive the group preference information based on the degree of influence of each occupant that is derived and individual behavior information of each occupant, and when the group specification unit includes, in the group, another occupant that is not included in group configuration information, derive a degree of influence of the other occupant based on the degree of influence of the other occupant in another group (Pouliot: “The role field, which defines the role of each individual participant in the behavior of the group on a group preference-by-preference basis or universally across all group preferences, contains a role value for each of the identified occupants. The role value indicates the degree of influence the 

Regarding Claim 4¸ Pouliot discloses the information determination device according to claim 1, wherein the storage unit is configured to store the group behavior information when behaving in a group and individual behavior information of an occupant, the individual behavior information not including behavior information when behaving in a group (Pouliot: “The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “As the vehicle is operated with the occupant group in the vehicle , the various group preference field values are populated and/or updated .” [0079] – With further reference to [0075-0076], it is recognized that Pouliot treats and tracks behavior separately for an individual occupant or for “occupant group behavior,” and updates either the individual or composite profile, respectively. ).  

Regarding Claim 6¸the limitations of method claim 6 are closely parallel to the limitations of device claim 1, and are rejected on the same basis.

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pouliot, in view of Kulkarni et al (US 20170374153 A1), hereinafter Kulkarni.
Regarding claim 2, Pouliot teaches the information determination device according to claim 1, wherein: 
the storage unit is configured to store group configuration information in which identification information of the occupants is associated with identification information of the group (Pouliot: “the vehicle database manager determines from the vehicle database … the current vehicle-related and occupant-related information, including individual vehicle occupant profiles and/or a composite vehicle occupant profile” [0097] – “the occupant assistant 904 collects occupant- and vehicle-related information …vehicle database manager 820 can use the collected information to update a profile of the occupant or composite profile of the occupant group, which is then provided to the occupant assistant for local storage as a profile 974.” [0075] – “The composite profile recognizes that a given occupant ' s behavior when the occupant is alone is often different than the occupant ' s behavior when in a group .” [0077] – “updates locally stored occupant profiles 974 or receives updated occupant and composite profiles from the vehicle database manager” [0090]).
While Pouliot does teach the occupants may be determined to leave a group ([0087]), it does not specifically teach that the group specification unit is configured to include, in the group, an occupant that is not included in the group configuration information when a predetermined adding condition is satisfied.  

However, Kulkarni teaches an in-vehicle group system (Kulkarni: Abstract), including that the group specification unit is configured to include, in the group, an occupant that is not included in the group configuration information when a predetermined adding condition is satisfied (Kulkarni: “whether device j can join the group may be determined by whether P > = P thres , where P thres is a threshold value , such as 0.75 .” [0044] – “Equation 1 shows one example of how to calculate a probability ( P ) that a device may be in the car , where the probability value can be a value from 0 to 1 .” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Pouliot would continue to teach the storing of group configuration information including occupants, except that now it would also teach the adding an occupant to said group when a condition is met, according to the teachings of Kulkarni. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to manage the group in a way that protects the private matters of the occupants (Kulkarni: [0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pouliot, in view of Penilla et al (US 20150304406 A1), hereinafter Penilla.
Regarding Claim 5, Pouliot teaches the information determination device according to claim 1, but does not specifically teach that the determination unit is configured to extract a similar group having the group behavior information or preference information similar to the group preference information that is derived and determine the suggestion information based on the group behavior information of the similar group that is extracted.
However, Penilla teaches user/occupant-based in-vehicle recommendations (Penilla: Abstract), including that the determination unit is configured to extract a similar group having the group behavior information or preference information similar to the group preference information that is derived and determine the suggestion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Pouliot would continue to teach determining suggestion information based on group preference information, except that now it would also teach that said determination further involves extracting a similar group with similar group preferences and determining the suggestion information based on the behavior of the similar group, according to the teachings of Penilla. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to learn recommendations fit to a user (Penilla: [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al (US 2018/0178808 A1)
Goldman-Shenhar et al (US 2015/0220068 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684   
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684